Exhibit 10.56

 

 

Execution Version

 

AMENDMENT NO. 3 TO
REVOLVING CREDIT AGREEMENT

 

AMENDMENT NO. 3 dated as of November 13, 2014 (this “Amendment”) to the
Revolving Credit Agreement dated as of December 13, 2012 (as heretofore amended,
supplemented or otherwise modified, the “Credit Agreement”) among Spansion LLC,
a Delaware limited liability company (the “Borrower”), Spansion Inc., a Delaware
corporation (“Holdings”), Spansion Technology LLC, a Delaware limited liability
company, the Lenders party thereto, Morgan Stanley Senior Funding, Inc.
(“MSSF”), as Administrative Agent and Documentation Agent, Morgan Stanley Bank,
N.A., as Swing Line Lender and Issuing Bank, Barclays Bank PLC (“Barclays”), as
Collateral Agent, Silicon Valley Bank, as Issuing Bank and Syndication Agent,
and MSSF and Barclays, as Joint Lead Arrangers and Joint Book Runners.
Capitalized terms used herein and not otherwise defined herein have the meanings
assigned to them in the Credit Agreement as amended by this Amendment.

 

RECITALS:

 

The Borrower has requested an amendment of Exhibit C to the Credit Agreement on
behalf of itself and the other Loan Parties, and the other parties hereto are
willing, on and subject to the terms and conditions set forth herein, to effect
such amendment.

 

Therefore, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1. Amendment of Exhibit C. Exhibit C to the Credit Agreement is hereby
deleted in its entirety and replaced with Exhibit C attached hereto as Annex I.

 

Section 2 Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, Holdings represents and warrants to each other party
hereto that as of the date hereof with respect to itself and each other Loan
Party:

 

(a)     The representations and warranties of each Loan Party set forth in
Article V of the Credit Agreement and in the other Loan Documents are true and
correct (or, in the case of any representation and warranty that is not by its
express terms limited by a materiality or “Material Adverse Effect” exception or
qualifier, true in all material respects) on and as of the date hereof (other
than with respect to any representation and warranty that expressly relates to
an earlier date, in which case such representation and warranty is true and
correct as of such earlier date).

 

(b)     After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing.

 

Section 3 Effect of Amendment. (a) This Amendment constitutes the legal, valid
and binding obligation of each Loan Party that is party hereto, enforceable
against such Loan Party in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or equitable principles relating to
enforceability.

 

(b)     Except as expressly set forth herein or in the Credit Agreement, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement prior to
giving effect to this Amendment or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle the Borrower to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

  

 
 

--------------------------------------------------------------------------------

 

 

(c)     Any reference to the Credit Agreement contained in any notice, request,
certificate or other document executed concurrently with or after the execution
and delivery of this Amendment shall be deemed to include this Amendment unless
the context shall otherwise require. Reference in the Credit Agreement or any
other Loan Document to the Credit Agreement shall be a reference to the Credit
Agreement as amended hereby and as further amended, modified, restated,
supplemented or extended from time to time.

 

Section 4. Loan Document. This Amendment is a Loan Document pursuant to the
Credit Agreement and shall be construed, administered and applied in accordance
with all of the terms and provisions of the Credit Agreement.

 

Section 5 Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its costs and reasonable out-of-pocket expenses
(including counsel fees and disbursements) in connection with this Amendment.

 

Section 6. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefits of the parties hereto and their respective successors and
assigns.

 

Section 7 Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Amendment by telecopy or pdf by email will be effective as delivery of a
manually executed counterpart of this Amendment.

 

Section 8. Headings. Section headings herein are included for convenience of
reference only and are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

Section 9. Severability. If any provision of this Amendment or any other Loan
Document is held to be illegal, invalid or unenforceable, (i) the legality,
validity and enforceability of the remaining provisions of this Amendment and
the other Loan Documents shall not be affected or impaired thereby and (ii) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 10. Entire Agreement. This Amendment constitutes the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersedes any prior agreements, written or oral, with respect thereto.

  

 
2 

--------------------------------------------------------------------------------

 

 

Section 11 Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

 

 

[Signature Pages Follow]

  

 
3 

--------------------------------------------------------------------------------

 

  

SPANSION LLC, a Delaware limited liability company, as Borrower

   

By:

/s/ Randy W. Furr

  Name:  Randy W. Furr   Title:    Corporate EVP, CFO

 

 

SPANSION INC., a Delaware corporation, as a Guarantor

   

By:

/s/ Randy W. Furr

  Name:   Randy W. Furr   Title:     Corporate EVP, CFP

 

 

SPANSION TECHNOLOGY LLC, a Delaware limited liability company, as a Guarantor

   

By:

/s/ Randy W. Furr

  Name:   Randy W. Furr   Title:     Corporate EVP, CFO

  

 
 

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY Bank, N.A., as a Lender, Swing Line Lender and Issuing Bank

   

By:

/s/ Stephen B. King

  Name:   Stephen B. King   Title:     Authorized Signatory

 

 
 

--------------------------------------------------------------------------------

 

 

BARCLAYS BANK PLC, as a Lender and Collateral Agent

   

By:

/s/ Ronnie Glenn

  Name:   Ronnie Glenn   Title:     Vice President

  

 
 

--------------------------------------------------------------------------------

 

 

 

Morgan Stanley Senior Funding, Inc., as Administrative Agent

   

By:

/s/ Stephen B. King

  Name:   Stephen B. King   Title:     Vice President

 

 
 

--------------------------------------------------------------------------------

 

 

Annex I

 

 

Exhibit C

FORM OF

COMPLIANCE CERTIFICATE

 

[To be Inserted]